Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 1 of 40 PageID# 626




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division



 UNITED STATES OF AMERICA


 V.                                                         Case No.: 2:18-cr-58


 JAMES WILLIAM THOMAS,III,

        Defendant.




                            REPORT AND RECOMMENDATION


        Before the Court is Defendant James William Thomas,Ill's ("Defendant")First Motion to

 Suppress filed on August 1, 2018. ECF No. 16. This matter was referred to the undersigned

 United States Magistrate Judge ("the undersigned") for a Report and Recommendation pursuant

 to a Referral Order from the United States District Judge. ECF No. 20; see also 28 U.S.C. §

 636(b)(1)(B); Fed. R. Civ. P. 72(b); E.D. Va. Local Civ. R. 72. Subsequently, on November 14,

 2018,the Coxirt held a hearing on Defendant's First Motion to Suppress. For the following reasons,

 the undersigned RECOMMENDS that Defendant's Motion to Suppress, ECF No. 16, be

 GRANTED IN PART and DENIED IN PART.

                              I. PROCEDURAL BACKGROUND

        The Defendant is currently charged with eight counts of production of child pomography,

 in violation of 18 U.S.C. §§ 2251(a) and 2, and three counts of possession of child pomography,

 in violation of 18 U.S.C. § 2252A(a)(5)(B). ECF No. 1. Defendant's case was deemed complex

 and Defendant's trial was scheduled for September 25, 2018. Defendant filed a Motion to Extend

 the Date to File Pre-Trial Motions, ECF No. 14, which the Court granted with a new motions
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 2 of 40 PageID# 627




 deadline of August 1,2018,ECF No. 15.

         On August 1, 2018, Defendant filed his First Motion to Suppress.' ECF No. 16. The

 Government filed its Response to Defendant's Motion to Suppress on August 15, 2018. ECF No.

 19. Defendant did not submit a reply brief. On August 17, 2018, the District Judge issued an

 Order referring the suppression motion to the undersigned for a report and recommendation, ECF

 No. 20, and the matter was set for hearing on August 27, 2018. On August 23, 2018, defense

 counsel filed a Motion to Withdraw,ECF No. 21, which the Court took up at the August 27,2018

 hearing. ECF No.23. Following the Defendant's sworn testimony and the proffer and arguments

 of counsel, the Court granted the Motion to Withdraw. ECF Nos. 23-24. The Court deferred

 argument on the Motion to Suppress due to the replacement of counsel, and the District Judge

 subsequently directed new counsel to file a status report indicating whether Defendant wished to

 proceed to a hearing on the pending Motion to Suppress, and whether he intended to adopt,

 supplement, or withdraw the briefing previously filed in support ofthat motion. ECF No. 26.

         New counsel filed a status report adopting the First Motion to Suppress and the arguments

 therein, seeking leave to file supplemental briefing, and requesting to continue the suppression

 hearing and trial dates. ECF No.27. The Court entered an Order granting Defendant's request to

 file supplemental briefing on the Motion to Suppress to be filed no later than September 27,2018.

 ECF No. 29. Defendant moved for an Extension of Time for Supplemental Memorandum, ECF

 No. 30,and the Court granted an extension to October 12,2018,ECF No. 32. Defendant filed his

 Supplemental Brief in Support of Motion to Suppress on October 12, 2018. ECF No. 33. On

 October 26, 2018, the Government filed its Supplemental Response to Defendant's Motion to


'While this Motion is captioned "First Motion to Suppress" it is the only suppression motion that has been filed by
 Defendant.
                                                        2
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 3 of 40 PageID# 628




 Suppress. ECF No. 37. A suppression hearing was scheduled for November 14,2018.

        Thereafter, on November 5, 2018, new counsel filed a Motion to Withdraw. ECF No. 38.

 The Court entered an Order directing counsel for Defendant and counsel for the Government to

 address the Motion to Withdraw and, pending the outcome of that motion, be prepared to proceed

 with the Motion to Suppress at the November 14, 2018 hearing. ECF No. 42. At the hearing on

 November 14, 2018,the Court orally denied the Motion to Withdraw and the parties proceeded to

 present evidence and argument on the Motion to Suppress. ECF No. 45. At the hearing, FBI

 Special Agent David Desy ("Special Agent Desy"), Southampton County Sheriffs Office

 Detective Scott Griffith ("Det. Griffith"), and Southampton County Sheriffs Office Detective

 Lieutenant Camden Cobb ("Lt. Cobb")testified, and the Court took the suppression motion under

 advisement. Id. Following the hearing, the Court entered an Order denying in writing the Motion

 to Withdraw. ECF No. 46. As such. Defendant's First Motion to Suppress, ECF No. 16, is now

 ripe for recommended disposition.

                                II. FACTUAL BACKGROUND


        In 2014 the Southampton County Sheriffs Office began investigating a number of

 burglaries that occurred in Southampton County. ECF No.51 at 55. Members ofthe Southampton

 County Sheriffs Office soon noticed similarities between these crimes. Id. These similarities

 include the geographical proximity of the burglaries, the types of homes that appeared to be

 targeted, and the types ofitems that were stolen. Id. at 55-56. There were "three burglaries on the

 same road and a fourth burglary in the same area in the span of approximately 12 months." Id. at

 123. Most ofthe Southampton County homes targeted were not primary residences and were used

 mainly as second homes, weekend homes, or seasonal residences. Id. at 56, 58. The items taken
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 4 of 40 PageID# 629




 ranged from typical targets of burglary—^high value and easily transportable items such as

 televisions, electronics, cash, and firearms—^to very odd unusual items that were "[IJarge,

 cumbersome, low-value items, or low value for the effort, and miniscule, small, low-value

 household items" such as refrigerators and toiletries; to police "it seemed like everything was

 taken." Id, at 56-59.


        Noticing a pattern, the Sheriffs Office speculated that the same person or persons were

 likely responsible for all the burglaries with these characteristics. Id. Lt. Cobb, a then-detective

 with the Southampton County Sheriffs Office who investigated these burglaries, testified that "In

 the very beginning,there were three that we believed to be connected; one from,I believe, January

 of2014, another from February of2014. And those happening in back-to-back months, we began

 looking further back and found another from the fall or winter of 2013, also the same basic

 geographic area of the county and the same types ofitems and the same type of residence, being

 it was not a primary residence." Id. at 58.

        In February 2014, Robert Clarke's home, a secondary residence, was burglarized in a

 manner consistent with earlier burglaries. Id. at 59,123. Clarke spoke to Lt. Cobb the day ofthe

 burglary and "mentioned a white male that drove a white pickup truck that drove by his house very

 regularly" and said he suspected that this was the person who committed the burglary ofhis home.

 Id. at 60. Clarke further stated that he thought "the individual. .. lived [on Little Texas Road]

 aroimd the comer from his home . . . [in] a trailer on the right where that white tmck would

 regularly be." Id. Lt. Cobb visited the trailer on two or three occasions to conduct a knock-and-

 talk. Id. at 60,129. Lt. Cobb knocked without response and left his business card on the door. Id.

 at 61. Other officers with the Southampton County Sheriffs Office were familiar with Defendant,
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 5 of 40 PageID# 630




 knew he had previously been convicted ofburglary, and knew he lived in the trailer. Id. at 62,64.

 Using the address, Lt. Cobb confirmed Defendant was an occupant of the trailer through DMV

 records. Id. at 61, 64. Following the initial interview, Clarke emailed Lt. Cobb a list of thirty-

 eight items he believed were stolen, including "some SD cards, binoculars, telescopes, things of

 that nature" as well as "paper towels, granola bars, canned foods,[and]Pop Tarts." Id. at 65,67.

         On or about April 27, 2014, a coin shop and attorney's office, connected by a shared

 restroom, were burglarized in the nearby city ofFranklin. Id. at 68,91. The burglar gained access

 by creating a hole on the roof of the attorney's office. Id. at 91. The attorney "paid a retired

 Franklin police officer to sit in his building overnight following the initial break-in, in case the

 individual who had made the hole in the roofcame back." Id. The burglar returned that night, the

 Franklin police were called, and the burglar—later identified as the Defendant—^was arrested. Id.

 at 68,91. Incident to his arrest, the Franklin Police recovered some new DeWalt brand tools that

 were consistent with tools Clarke had reported as stolen from his home two months earlier. Id. at

 68-69. Clarke had told Lt. Cobb that he writes his name on his tools and Franklin Police confirmed

 that Clarke's name appeared on the battery of a drill recovered incident to Defendant's arrest. Id.

 at 69. Several other tools stolen from Clarke's residence were also recovered.^ Id.

          On April 28, 2014, following Defendant's arrest and based on the information known at

 the time, Lt. Cobb wrote an affidavit for a search warrant of Defendant's residence on Little Texas

 Road and a search warrant was issued. Id. at 71. The affidavit supporting the search warrant of



 ^ Lt. Cobb testified he was unsure whether some ofthe tools were recovered from Defendant's person upon his arrest
 or following his arrest from the vehicle he had driven to the attorney's office and coin shop. ECF No. 51 at 68, 70.
 Later, however, Lt. Cobb stated that he believed both a DeWalt drill and Stihl saw were seized pursuant to the search
 warrant obtained by Franklin Police for Defendant's vehicle. Id. at 140-41. This vehicle was a white Dodge pickup
 truck and is a different vehicle from the white Chevrolet pickup truck parked at Defendant's residence discussed infra.
 Id. at 141-42.
                                                           5
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 6 of 40 PageID# 631




 Defendant's home is as follows:

        1. A search is requested in relation to ... [f]elony burglary, 18.2-91 and felony
        larceny, 18.2-95 ofthe Code of Virginia, 1950 as amended.

         2. The place to be searched...the residence at... Little Texas Road,Branchville,
        Virginia 23828 in Southampton County and the curtilage thereof to include any
        outbuildings, and any vehicles in the yard. The residence is further described as a
        tan colored,single-wide mobile home with white skirting and a wooden front porch,
        not covered. There is one mailbox in front ofthe house with the numbers... clearly
        visible.


         3. The things or persons to be searched for are...[a]ny and all items and evidence
        related to the crimes of larceny and burglary, to include but not limited to, cash,
        televisions and other electronic devices, power tools, outdoor equipment,
        chainsaws, firearms, ammunition, bows,binoculars, rods and reels, game cameras,
        various types of hunting equipment and sporting goods, camouflage clothing and
        household goods, and any and all similar items.

        4. The material facts constituting probable cause what the search should be made
        are[] [that] James William Thomas III . . . was arrested by Franklin Police
        Department in the act of breaking into a business in the City of Franklin. A search
        warrant was issued for his vehicle and items were recovered. One ofthe items was
        a power drill that matched the description of a stolen item for a residence that was
        broken into in the vicinity of... Little Texas Road. The power tool had the victim
        of that break-in's name written on the battery, concealed from plain view, written
        in black marker, appearing as 'Bobby Clarke'. Clarke has previously reported that
        his name was written on various items that were stolen from his residence in
        February of2014. Another item recovered, a Stihl MS211 chainsaw with the serial
        number . . . was identified as belonging to Bobby Clarke through a record of
        purchase histories maintained by Stihl. Other similar items were recovered by
        Franklin Police Department that are still in the process of determining their origin
        and rightful ownership.

 BCF No. 16, attach. 1; see also BCF No. 51 at 72-75. The search warrant that was issued

 authorized officers to search:


        [Tjhe residence at . . . Little Texas Road, Branchville, Virginia 23828 in
        Southampton County and the curtilage thereofto include any outbuildings, and any
        vehicles in the yard. The residence is further described as a tan colored, single-
        wide mobile home with white skirting and a wooden front porch, not covered.
        There is one mailbox in front of the house with the numbers ... clearly visible[.]
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 7 of 40 PageID# 632




 ECF No. 16, attach. 1. The search was permitted for the following property:

        Any and all items and evidence related to the crime of Larceny and Burglary, to
        include but not limited to cash, televisions and other electronic devices, power
        tools, outdoor equipment, chainsaw's [sic], firearms, bows, binoculars, rods and
        reels, game cameras, various types of hunting equipment and sporting goods,
        camouflage clothing and household goods and any and all similar items[.]

 Id.

        Lt. Cobb, along with other employees of the Southampton County Sheriffs Office (the

"Sheriffs Office"), executed the search warrant. ECF No. 51 at 75-76. The Sheriffs Office

 searched a white Chevrolet pickup truck parked in the backyard behind Defendant's residence. Id.

 at 83. Almost every burglary had gas cans stolen and the Sheriffs Office found "a lot ofgas cans"

 in the bed ofthe Chevrolet truck as well as outside on the ground, and several in the trailer. Id. at

 83. The Sheriffs Office also determined the truck itself was stolen. Id. at 84. The inside of the

 home had "a lot of random items, a lot of piles of items, trash, cat feces, dirty dishes[;]... very

 similar to what the outside looked like." Id. at 78. Lt. Cobb testified that the situation "rapidly

 developed" and he and his co-workers"began with the items that we immediately knew were going

 to be evidence of a crime," including firearms, due to Defendant's status as a felon. Id. The

 Sheriffs Office then "began to identify the items ... believed would have been stolen from the

 burglaries ...[a]nd very quickly, upon starting to inventory the items .. . believed to be stolen,

 [they] started to find evidence of other burglaries and break-ins, and that information was fairly

 quickly verified." Id. at 76. Lt. Cobb recovered a litany ofitems:

        All of the types for the burglaries that we were already investigating. Some items
        were very specific, such as a 1,000-piece cabin puzzle, which . . . would be a
        relatively generic, unidentifiable item, but when I find the cabin puzzle and then ~
        from specifically Robert Clarke's break-in, as well as three firearms belonging to
         him,a bow and arrow, DeWalt tools with his name on them. It seems unlikely that
        that 1,000-piece puzzle would have just been another puzzle that would have been
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 8 of 40 PageID# 633




         in the house. So everything from the guns all the way down to the common odd
         items to be stolen were located.


 Id. at 80. The refrigerator and a garbage can, inside the residence, and which appeared to be in

 use by Defendant, were also both stolen, as these items had the names of the owners written on

 them. Id. at 82-84, 92. The Sheriffs Office concluded that

         Everything that appeared to be of a newer, nicer item, quality item, anything that
         wasn't broken or damaged, it all ~ almost everything that we picked up, looked at,
         identified, we were finding where it belonged to some other individuals that had
         reported those items as stolen, either from our county or a surrounding jurisdiction,
         and we realized more likely than not these other items that were in the home were
         going to be identified as belonging to somebody else at some point, that we just
         didn't know who at that time.

 Id. at 95-96. Execution of the search warrant took "the better part of three days." Id. at 98. The

 Sheriffs Office followed up with a second search warrant"to try to find any other items that might

 be related to this large, at that time, eight-year spree ofburglaries" and to comply with the 72-hour

 limit on completing execution of the first search warrant. Id. at 98-99. This second warrant was

 identical to the first, except that the probable cause statement adds that "other victims had come

 forward and identified items of similar description," there was "[a]n unknown amount of possible

 victims," "mention of the storm that was approaching the location," and stated that the Sheriffs

 Office had not yet had an opportunity to "go[] through [a] pile of garbage." Id. at 100-01.

 Execution of the second warrant took only one day and the Sheriffs Office recovered more items

 identified as stolen. Id. at 101-02.

          During the search, Lt. Cobb saw and went through several notebooks, legal pads, and

 papers (hereinafter "Notebooks"). Id. at 169. Lt. Cobb noticed one "notebook in particular had

 something on the front or the top page, and [he]just began to look through the notebooks."^ Id. at

 ^ Lt, Cobb testified "I don't recall which notebook in particular had something on the front or the top page, and I just
                                                            8
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 9 of 40 PageID# 634




 170. "[0]n one ofthe legal pads... there was like some lists, like preparation... preparation for

 burglary... entitled "Ops Plan" and other potentially incriminating writings. Id. at 169.

          The Southampton Sheriffs Office seized all items they believed were stolen and

 transported them to a secured location. Id. at 40, 80-81. The evidence seized was organized by

 the particular crime or victim and "items in the center were at that time yet-to-be-identified items"

 that the Sheriffs Office "could not at that time put...to a particular victim of a crime." Id. at 81.

 Ultimately, items seized from Defendant's home were connected to more than twenty burglaries

 in addition to various incidents oflarceny dating back as early as 2006. Id. at 76,96.

          Ofnote, the Sheriffs Office seized "at least ten" electronic devices, including"PC towers,

 computer monitors, flash drives, SD cards, external hard drives, and . . . two, possibly three,

 laptops." Id. at 104. To determine who these items belonged to, the Sheriffs Office first looked

 to see if the exterior ofthe devices had identifying information. See Id. at 105-06(indicating two

 of the computers had the victims' name or initials on the exterior). For those without identifying

 information readily available, the Sheriffs Office contacted the manufacturers of the electronics.

 Id. at 107. "[Dell Computer's] customer service department was able to identify the service tag

 on one ofthe laptops recovered" and identify the original purchaser—^the victim ofa break-in. Id.

 Other electronics were identified by serial numbers and some were identified by the original owner



 began to look through the notebooks." ECF No,51 at 169. Lt. Cobb further stated,"I don't recall what was on the
 top page of any of the notebooks that caused me to start to flip through them." Id. Lt. Cobb testified that he was
 looking specifically for incriminating writings and believed that this fell "under that evidence of burglary and larceny
 from the warrant." Id. at 169-71. Relatedly, Lt. Cobb stated, "I remember there were several notebooks. I believe
 there were some that was just sheets of paper, not necessarily a notebook, some legal pads, and possibly even like a
 spiral-bound type notebook. Just there were multiple, and I do recall while flipping through them ~ I know that on
 one of the legal pads, I believe it was, there was like some lists, like preparation, is what it seemed like, that listed ~
 and I wouldn't want to try to mention the specific items. It was things that caught my interest in terms of, it appeared
 to me, preparation for burglary. I think it might have even been entitled "Ops Plan," things like that." Id. at 169.
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 10 of 40 PageID# 635




 in person and released after ownership was verified. Id. at 107-08. The Sheriffs Office did not

 access or otherwise turn on any of the computers seized from Defendant's home, but for a pink

 dell laptop. Id. at 144. Despite these efforts the Sheriffs Office was left with "multiple storage

 devices that were not computers ~ so SD cards and flash drives and an external hard drive." Id.

 at 108. For those still-unidentified electronics Lt. Cobb "accessed the devices directly fi'om [his]

 computer to try to find anything on the device that would link it to an individual to determine who

 the rightful owner was." Id. at 109. Lt. Cobb was looking for "[pjredominantly, pictures of

 individuals that would show" the owner; and that method was successful in at least two instances.

 Id. at 41,109-110, 145.

          On May 30,2014, Lt. Cobb reviewed the contents ofan Iomega hard drive which revealed

 what appeared to be evidence of child pornography.'' /c/. at 111-13, 115. Lt. Cobb also accessed

 a thumb drive on May 30, 2014, which revealed similar evidence. Id. at 116. A later review of

 the hard drive by Detective Griffith ("Det. Griffith") sometime between June 2 and 4, 2014,

 revealed evidence of a similar type. Id. at 41,44, 115-16. On June 4, 2014, Lt. Cobb spoke with

 FBI Special Agent Jack Moughan^ ("Special Agent Moughan")regarding these files and did not

 access the hard drive or thumb drive after that date. Id. at 116-17.

          Special Agent Moughan directed Lt. Cobb to get a warrant for the Defendant's cell phone,

 and he undertook the effort to obtain a warrant for the thumb and hard drives; Lt. Cobb did so on

 June 11,2014. Id. at 118. Lt. Cobb secured the cell phone from Western Tidewater Regional Jail


 ^ While the evidence discovered was discussed in limited fashion at the hearing and forms the basis for Defendant's
 instant charges, this is not the focus ofthe current inquiry nor is it necessary to determine whether Defendant's Fourth
 Amendment rights were violated.
 ^ The transcript of the hearing for Defendant's Motion to Suppress identifies this agent as "Mohan," however, other
 evidence, such as the federal search warrant, EOF No. 16 attach. 2, and a supplemental report ofthe Sheriffs Office,
 Id. attach. 3, indicate the correct spelling for this FBI agent is Moughan. The latter spelling is reflected in the Court's
 recitation ofthe facts herein.
                                                            10
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 11 of 40 PageID# 636




 to be turned over to the FBI with the hard drive and thumb drive, but never accessed it. Id. at 117-

  18. These devices were turned over to the FBI for further investigation. Id. at 118. Lt. Cobb also

 turned over a computer. Id. at 119-120. This computer was believed to be stolen and was seized

 under the first search warrant but never accessed by the Sheriffs Office because its set-up made it

 appear that it was Defendant's own personal-use computer, unlike the other computers found in

 Defendant's home. Id. at 119-20, 131-32. The Sheriffs Office also did not turn on any of the

 other computers seized from Defendant's home except for a pink dell laptop.^ Id. at 144.

          The FBI sought a federal search warrant for the devices described above along with several

 other devices, and a search warrant was issued on July 18, 2014. ECF No. 16, attachs. 2, 7. The

 FBI found what it believed to be child pornography on three devices turned over to them: the

 Iomega hard drive, a Transcend white flash drive, and a Pavilion desktop computer. ECF No. 51

  at 48. These devices were reviewed by Special Agent Desy. Id. at 50. Special Agent Desy

 reviewed the contents ofthe desktop computer, which had usemame initials "JT," presumably for

  James Thomas, the Defendant.^ Id. at 53. While a flash drive was reported stolen by one of the

  burglary victims, law enforcement was never able to tie the flash drive, hard drive, or computer at

  issue to any burglary or theft victim. Id. at 51, 53,137.

                                                  III. ANALYSIS


           The Fourth Amendment protects the "right of the people to be secure in their persons.



  ^ It is unclear whether the Sheriffs Office exhausted all other efforts to identify owners of the electronics prior to
  accessing the contents therein. Testimony about the steps taken to identify those items imply that the contents of the
  electronics were not reviewed until all other efforts had been expended. See ECF No. 51 at 104-09. However, Lt,
Cobb testified that the pink laptop was one of the computers that Dell Computers was able to provide the original
purchaser's information for, but also states that this computer was turned on to try and identify the true owner and
access was limited to the sign-in screen which had a login name "Brittany" and required a password. Id. at 144,146.
'Special Agent Desy could not recall whether the Pavilion computer was password protected. Id. at 53.

                                                           11
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 12 of 40 PageID# 637




 houses, papers, and effects against unreasonable searches and seizures." U.S. Const, amend. IV.

 Whether the Fourth Amendment has been violated "is a question offact to be determined from all

 the circumstances." Ohio v. Robinette, 519 U.S. 33, 40 (1996). In the instant case. Defendant

 seeks to suppress numerous items found in Defendant's home that he alleges were searched and/or

 seized in violation of his Fourth Amendment rights, namely:

       (1)electronic evidence found on the Iomega hard drive;

       (2)electronic evidence foimd on the Transcend white flash drive;

       (3)electronic evidence found on the Pavilion desktop computer; and

       (4)evidence of Defendant's handwritten notes.

 See EOF Nos. 16, 33. In support of Defendant's Motion to Suppress, Defendant raises several

 arguments:

       (1) the warrant to search Defendant's home was overbroad and insufficiently

        particularized;

        (2) Defendant's electronic devices were seized outside the scope of the search warrant of

        Defendant's home;

        (3)The search and seizure of Defendant's Notebooks are outside the scope ofthe warrant

        and the plain view exception does not apply.

        (4)The Sheriffs Office conducted a warrantless search of Defendant's electronic devices

        and no exception to the warrant requirement applies;

        (5)Evidence obtained from Defendant's electronic devices pursuant to the federal search

        warrant is fruit of the poisonous tree; and therefore must be excluded.

 See ECF Nos. 16, 33. The Government argues in response that:


                                                12
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 13 of 40 PageID# 638




        (1)(a) the warrant to search Defendant's home was based on probable cause, was

        sufficiently particular, and was not overbroad;(l)(b) alternatively, if the Court finds the

        warrant deficient, then the good faith exception applies;

        (2) Defendant's handwritten notes were located during a proper search of Defendant's

        home;

        (3)Defendant lacks standing because he cannot demonstrate any of the electronic devices

        at issue belong to him;

        (4)the search ofthe electronic devices was proper because the Sheriffs Office reasonably

        believed the devices were stolen and therefore were not infringing on Defendant's privacy

        rights by reviewing the contents.

 A. The Search Warrant for Defendant's Home was Neither Overbroad nor Insufficientlv
    Particularized


        The Fourth Amendment provides that "no warrants shall issue, but upon probable cause,

 supported by Oath or affirmation, and particularly describing the place to be searched, and the

 persons or things to be seized." U.S. Const, amend. IV. "[P]robable cause is a fluid concept ~

 tuming on the assessment of probabilities in particular factual contexts - not readily, or even

 usefully, reduced to a neat set of legal rules." Illinois v. Gates, 462 U.S. 213, 232 (1983).

 Therefore, a magistrate considering whether probable cause supports the issuance of a search

 warrant simply must "make a practical, common-sense decision whether, given all the

 circumstances set forth in the affidavit before him, including the 'veracity' and 'basis of

 knowledge' of persons supplying hearsay information, there is a fair probability that contraband

 or evidence ofa crime will be found in a particular place." Id. at 238. For a magistrate to conclude

 that probable cause exists, a warrant application's supporting affidavit must be more than

                                                 13
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 14 of 40 PageID# 639




 conclusory and bare bones; indeed, the affidavit "must provide the magistrate with a substantial

 basis for determining the existence of probable cause." Id. at 239. Probable cause is not subject

 to a precise definition, and it is a relaxed standard. See United States v. Allen, 631 F.3d 164, 172

 (4th Cir. 2011); see also United States v. Martin, 426 F.3d 68, 76 (2d Cir. 2005)(citing United

 States V, Leon, 468 U.S. 897, 958 (1984)). When examining an affidavit, a magistrate may rely

 on law enforcement officers who may'"draw on their own experience and specialized training to

 make inferences fi"om and deductions about the cumulative information available to them that

 might well elude an untrained person,"' as long as the affidavit contains facts to support the law

 enforcement officer's conclusions. United States v. Johnson, 599 F.3d 339, 343 (4th Cir. 2010)

 (quoting United States v. Arvizu,534 U.S. 266,273(2002));see also United States v. Brown, 1992

 U.S. App. LEXIS 1675, at *5 (4th Cir. 1992)(noting that "magistrates, in making probable cause

 determinations, may rely upon an experienced police officer's conclusions as to the likelihood that

 evidence exists and where it is located").

        A court reviewing whether a magistrate correctly determined that probable cause exists

 should afford the magistrate's determination of probable cause great deference. See Gates, 462

 U.S. at 236. Therefore,"the duty of a reviewing court is simply to ensure that the magistrate had

 a 'substantial basis for...conclud[ing] that' probable cause existed." Id. at 238-39(quoting

 V. United States, 362 U.S. 257, 271 (I960)); see also United States v. Blackwood, 913 F.2d 139,

 142 (4th Cir. 1990). A reviewing court should "resist the temptation to 'invalidate warrants by

 interpreting affidavits in a hypertechnical, rather than a commonsense, manner.'" Blackwood,913

 F.2d at 142(quoting Gates,462 U.S. at 236).

         "'[Sjearches conducted outside the judicial process, without prior approval by judge or


                                                  14
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 15 of 40 PageID# 640




 magistrate, are per se unreasonable ... subject only to a few specifically established and well-

 delineated exceptions.'" California v. Acevedo, 500 U.S. 565, 580 (1991)(quoting Mincey v.

 Arizona, 437 U.S. 385,390 (1978)). The Government bears the burden of demonstrating that an

 exception to the warrant requirement applies. Coolidge v. New Hampshire,403 U.S.443,454-55

 (1971). If the Government fails to carry its burden, the Court must suppress all evidence derived

 from the unconstitutional search. See Wong Sun v. United States, 371 U.S. 471, 488 (1963)

 (articulating the fruit ofthe poisonous tree doctrine).

         Defendant argues that the search warrant was "effectively a general warrant to rummage

 through [Defendant's] home" as there is no probable cause that evidence ofadditional stolen items

 belonging to Mr. Clarke would be found at the home ...[and] no probable cause to support the

 search and seizure of any and all items related to the crimes of larceny and burglary." ECF No.

 16 at 8. Defendant contends, that because the search warrant failed to identify the specific items

 to be seized, despite the fact that Lt. Cobb had a list ofitems that Clarke reported stolen,the warrant

 was overbroad since it did not constrain police from searching for items that had no relation to the

 Clarke burglary. Id. at 8-9.

         The Government argues that the warrant did not lack particularity and was not overbroad

 because, while the search warrant does provide language permitting the search and seizure of any

 evidence related to larceny and burglary more generally, the warrant then specified the particular

 types of items that the Sheriffs Office was permitted to search for and seize under the warrant's

 authority. ECF No. 19 at 11. The Government argues that the Defendant is essentially asking the

 Court to take a hypertechnical approach to reviewing the search warrant that precedent has warned

 against. Id. at 12. Further, the Government contends that the probable cause statement signaled


                                                   15
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 16 of 40 PageID# 641




 Defendant's involvement in other burglaries when it stated "[o]ther similar items were recovered

 [pursuant to Defendant's arrest]... that we are still in the process of determining their origin and

 rightful ownership." The Government states that Defendant's argument that the probable cause

 supporting the search warrant extends only to Clarke's tools or, at most,only to the Clarke burglary

 is exceedingly narrow and should be rejected under a common-sense inquiry. Id. at 12-13.

        The Court agrees with the Government to the extent that the Defendant appears to be asking

 the Court to take a hypertechnical view in determining the search warrant's validity. "[T]he duty

 of a reviewing court is simply to ensure that the magistrate had a 'substantial basis for . . .

 conclud[ing] that' probable cause existed." Gates,462 U.S. at 238-39(quoting Jones,362 U.S. at

 271); see also Blackwood, 913 F.2d at 142. Specifically, a reviewing court should "resist the

 temptation to 'invalidate warrants by interpreting affidavits in a hypertechnical, rather than a

 commonsense, manner.'" Blackwood, 913 F.2d at 142 (quoting Gates, 462 U.S. at 236). The

 Court shall address Defendant's arguments and the Government's responses in light of this

 cautionary instruction.

         Defendant takes issue with the language "The things or persons to be searched for are ...

 [a]ny and all items and evidence related to the crimes of larceny and burglary," which Defendant

 argues is unconstitutionally overbroad. ECF No. 16 at 8. Instructive on this issue is United States

 V. Dickerson, in which the Fourth Circuit scrutinized a warrant's constitutionality where the items

 to be seized were limited and defined only by the type ofcrime that allegedly occurred. 166 F.3d

 667, 696, reversed in part on other grounds, 530 U.S. 428 (2000)(finding a search warrant that

 limited the search to evidence if a specific type of crime, bank robbery, was sufficiently limited

 and particular so as to pass constitutional muster because the items to be seized were reasonably


                                                  16
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 17 of 40 PageID# 642




 subject to identification)(quoting United States v. George^ 91S F.2d 72, 76 (2d Cir. 1992)). In

 Dickerson the Fourth Circuit upheld a warrant authorizing a search for "evidence of . , . bank

 robbery."    However, the Fourth Circuit acknowledged that a similar warrant would be

 constitutionally deficient where the "criminal statute or general criminal activity ... provides no

 readily ascertainable guidelines for the executing officers as to what items to seize." Id. at 696.

 Here, the crime of larceny or burglary is not a crime that by its very nature makes readily

 ascertainable the items to be seized without knowing what types of items had been taken.

 However,in addition to identifying the type of crime being investigated the Sheriffs Office also

 identified the specific types of items they were seeking. ECF No. 16, attach. 1. In reviewing the

 warrant for constitutional validity using a common-sense approach required by precedent, the

 Court must view the "any and all items and evidence related to the crimes oflarceny and burglary"

 language in context. This section of the warrant in its entirety states:

        3. The things or persons to be searched for are...[a]ny and all items and evidence
        related to the crimes of larceny and burglary, to include but not limited to, cash,
        televisions and other electronic devices, power tools, outdoor equipment,
        chainsaws, firearms, ammunition, bows, binoculars, rods and reels, game cameras,
        various types of himting equipment and sporting goods, camouflage clothing and
        household goods, and any and all similar items.

 ECF No. 16, attach. 1. The language Defendant contests appears to be modified and limited by

 the language that follows and does not appear to authorize"a search for evidence...[that] provides

 no readily ascertainable guidelines for the executing officers as to what items to seize," which the

 Fourth Circuit has acknowledged is unconstitutionally overbroad and insufficiently particularized.

 See Dickerson, 166 F.3d at 696. The categorical limits of the search warrant appear appropriate

 under a '"standard of practical accuracy rather than technical precision.'" United States v.

 Srivastava, 540 F.3d 277, at 289 (4th Cir. 2008)(quoting United States v. Angelas,433 F.3d 738,

                                                  17
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 18 of 40 PageID# 643




 745 (10th Cir. 2006)). "Any and all," as informed by several categories of items, is not the

 overbroad "general warrant to rummage through [Defendant's] home" that Defendant describes.®
 See ECF No. 16 at 8.


         Defendant argues that the search warrant failed to name specific items to be seized even

 though Lt. Cobb had a list of items that Clarke reported stolen. Id. at 8-9. For a warrant to be

 sufficiently particular, a description of the items sought should prevent "the seizure of one thing

 under a warrant describing another." Marron v. United States, 275 U.S. 192, 196(1927); United

 States V. Robinson, 275 F.3d 371, 381-82(4th Cir. 2011), cert, denied, 535 U.S. 1006(2001); see

 also Groh v. Ramirez,540 U.S. 551, 557-63(2004). However, as noted in Dickerson,the warrant

 need not provide a list ofitems, or even name any item or type ofitem, so long as the items sought

 can be identified with "reasonable certainty." 166 F.3d at 696. The SherifTs Office was given a

 list ofthirty-eight items stolen from Clarke,ranging from pop tarts and paper towels to a telescope.

 ECF No. 51 at 65, 67. Lt. Cobb explained that the categories used in the search warrant were

 created from the list Clarke had provided and encompassed all of Clarke's missing items, but also

 "overlap[ed][with] items known to be missing from several of the break-ins [the Sheriffs Office

 was] investigating." Id. at 73, 122. While the Sheriffs Office provided broader categories of

 items rather than a specific list, these categories were sufficiently limited such that the Sheriffs

 Office was only permitted to search for and seize items related to burglary and larceny that were

 within the named categories, and that were known to them to be stolen. Therefore these categories

 ofitems in the search warrant are sufficiently particularized.



 ® While not specifically contested by Defendant, the language in the warrant of"and any and all similar items," see
 ECF No. 16, attach. 1, is permissible. See United States v. Washington, 852 F.2d 803, 805 (4th Cir. 1988)(finding
 that a search warrant with language permitting a search for categories of items "and other items of evidence" was
 sufficiently particularized).
                                                         18
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 19 of 40 PageID# 644




        Relatedly, Defendant contends that the warrant is not supported by probable cause because

 it does not limit the search exclusively to tools stolen from Clarke, which was the only type of

 property stolen from Clarke that was recovered upon Defendant's arrest. ECF No. 16 at 8-9. This

 argument is not well taken. Common sense commands that if Defendant possessed items,

 regardless of the type, taken during the Clarke burglary, then reasonable cause exists to believe

 that the Defendant likely possessed other items taken from that same burglary. Secondarily,

 Defendant argues that the warrant lacks probable cause because it does not limit the search to items

 stolen from the Clarke residence. Id. However, as the Government notes, the probable cause

 statement informs the magistrate that, while some of Clarke's belongings were found pmsuant to

 Defendant's arrest, police also recovered other stolen items. See Id., attach. 1. While Clarke was

 the most concrete and readily apparent victim ofDefendant for purposes ofthe warrant, and serves

 a substantial basis for the warrant, his burglary was not the sole basis for the warrant as the

 probable cause statement suggests. Id.          The probable cause statement also details the

 circumstances of Defendant's arrest—^namely that he was caught breaking into a business. Id. It

 would be practically reasonable for the magistrate to find probable cause for stolen items that were

 not stolen specifically from Clarke. Thus,there is a "'substantial basis for...[the magistrate to]

 conclude that' probable cause existed"to search for items not strictly related to the Clarke burglary.

 Gates,462 U.S. at 238-39(quoting            362 U.S. at 271 (I960)).

        Therefore, utilizing a common sense approach and giving the magistrate's probable cause

 determination great deference, see Gates, 462 U.S. at 236, the Court FINDS that the search

 warrant of Defendant's home is supported by probable cause to search for item not stolen

 specifically from Clarke. The Court fiirther FINDS the warrant is sufficiently particularized, not


                                                  19
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 20 of 40 PageID# 645




 overbroad, and meets the minimum constitutional requirements for validity.

          However, even if the Court were to find that the search warrant was Constitutionally

 deficient and invalid, the Government argues that the good faith exception applies.^ ECF No. 19

 at 20-23. The Defendant retorts that the good faith exception is inapplicable. ECF No. 16 at 10.

 Under the good faith exception to the exclusionary rule, a court may decline to exclude evidence

 obtained under a later-invalid search warrant if law enforcement's reliance on the warrant was

 objectively reasonable. Leon^ 468 U.S. at 992; Doyle, 650 F.3d at 467. The rationale behind the

 good faith exception is best articulated in United States v. Mayle:

          "Generally, evidence seized in violation of the Fourth Amendment is subject to
          suppression under the exclusionary rule," United States v. Andrews,577 F.3d 231,
          235 (4th Cir. 2009), the purpose of which is to "deter future unlawful police
          conduct," United States v. Calandra, 414 U.S. 383, 347[](1974). The deterrence
          objective, however,"is not achieved through the suppression of evidence obtained
          by an *officer acting with objective good faith' within the scope ofa search warrant
          issued by a magistrate." [United States v.] Perez, 393 F.3d [457,] at 461 (quoting
          Leon, 468 U.S. at 920); see United States v. Mowatt, 513 F.3d 395, 404 (4th Cir.
          2008)("[I]t is the magistrate's responsibility to determine whether probable cause
          exists, and officers cannot be expected to second-guess that determination in close
          cases.").

 383 F. App'x 329,331-32(4th Cir. 2010). ''Leon teaches that a court should not suppress the fhiits

 of a search conducted under the authority of... even a 'subsequently invalid' warrant unless 'a

  reasonably well trained officer would have known that the search was illegal despite the

  magistrate's authority." United States v. Bynum,293 F.3d 192,195(4th Cir. 2002)(quoting Zeow,

 468 U.S. at 922 n.23).         Searches conducted "pursuant to a warrant will rarely require any deep

  inquiry into reasonableness,for a warrant issued by a magistrate normally suffices to establish that



'The Government also mentions that the harmless error doctrine would equally apply should the warrant be found
  invalid but provides no case law or analysis on this point, only mentioning it once in a conclusory manner. See ECF
  No. 19 at 22-23. Defendant did not respond to this conclusory statement and the Court need not address that argument.
                                                          20
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 21 of 40 PageID# 646




 a law enforcement officer has acted in good faith in conducting the search." Id. However, an

 officer's reliance on a warrant is never objectively reasonable, therefore making the good faith

 exception inapplicable, in four alternative circumstances:

        (1) when the issuing judge "was misled by information in an affidavit that the
        affiant knew was false or would have known was false except for his reckless
        disregard of the truth";

        (2) when "the issuing magistrate wholly abandoned his judicial role in the manner
        condemned in Lo-Ji Sales, Inc. v. New York, 442 U.S. 319,60 L Ed. 2d 920,99 S.
        Ct. 2319(1979)";

        (3)when "an affidavit is so lacking in indicia ofprobable cause as to render official
        belief it its existence entirely unreasonable"; or

        (4)when "a warrant is so facially deficient-i.e., in failing to particularize the place
        to be searched or thing to be seized -that the executing officers cannot reasonably
        presume it to be valid." Leon,468 U.S. at 592.

 Perez, 393 F.3d at 461 (internal alterations omitted); accord Doyle,650 F.3d at 467; United States

 V. Wellman, 663 F.3d 224, 228-29 (4th Cir. 2011), cert, denied, 566 U.S. 953 (2012); Andrews,

 557 F.3d at 236; United States v. DeQuasie, 373 F.3d 509, 519-20 (4th Cir. 2004); United States

 V. Hyppolite, 65 F.3d 1151,1156(4th Cir. 1995).

        Defendant argues that the good faith exception does not apply because under the fourth

 circumstance "the state search warrant was facially deficient because it failed to particularize the

 things to be seized - i.e. the specific reported stolen items from Mr. Clarke." ECF No. 16 at 10.

 However, consistent with the Court's reasoning in Section III.A. supra, the warrant is not "50

 facially deficient... that the executing officers cannot reasonably presume it to be valid," in fact,

 the Court does not now find the warrant to be deficient at all. Perez, 393 F.3d at 461 (emphasis

 added). The Sheriffs Office took precautions to comply with search warrant requirements and



                                                  21
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 22 of 40 PageID# 647




 observe Defendant's Constitutional rights in executing the warrant.'® See ECF No. 51 at 98-99,

 119, 134, 137. Given the circumstances, the Court finds that the execution of the search warrant

 by the Sheriffs Office was reasonable and, even if the warrant were defective, the good faith

 exception would apply."

 B. The Search and Seizure of the Electronic Devices Was Lawful

          In his second and fourth challenges. Defendant contends that the electronic devices seized

 by law enforcement were outside the scope of the search warrant, and the search of them was

 unlawful. This argument fails for three reasons: the seizure ofthe devices was within the scope of


    The Court views this in light of the circumstances as a whole, as the facts suggest that the Sheriffs Office fairly
 quickly upon a plain view of Defendant's residence realized the scope of their search would be amplified. See ECF
 No. 51 at 76, 80, 95-96. The Sheriffs Office took precautionary steps in an attempt to ensure Defendant's Fourth
 Amendment rights were observed. Id at 98-99(The Sheriffs Office sought a second search warrant to comply with
 the 72-hour warrant rule), 119(The Sheriffs Office did not review the contents ofthe Pavilion computer that appeared
 in Defendant's regular use and ultimately got a warrant for that computer). Notably,Lt. Cobb implied that the Sheriffs
 Office conducted a warrantless search ofseveral electronic devices found in Defendant's home because they believed
 those items were stolen and was looking for any indication of the rightful owner, they therefore thought Defendant
 had no privacy interest in those items that would give rise to the need for a warrant. See Id. at 119,134("[S]o many
 items were identified ... we were operating under the assumption that.. .[where] an item ... fit the profile ...it
 could have been stolen"), 137 (stating the thumb and hard drives "fit the criteria"). Defendant's privacy interest in
 these electronic devices and whether he has standing to challenge the warrantless search ofthese devices is discussed
 infra in Section B.
 '' Raised by the Court at the hearing is the question of what, if anything, in the affidavit or search warrant indicated
 that Defendant actually lived or was in any way connected to the address to be searched on Little Texas Road. See
 ECF No.51 at 143. Responsively, Lt. Cobb testified"My assumption would be the Magistrate asked me some follow-
 up questions during the issuance of the warrant" as he states is typically done. ECF No. 51 at 143. The Court does
 not know what, if any, oral supplement Lt. Cobb gave the magistrate in addition to the information in his affidavit,
 but Lt. Cobb testified that he had visited this address before in attempts to speak with Defendant about the rash of
 burglaries, and had confirmed the address was Defendant's through, among other means,DMV records. ECF No. 51
 at 60-61. Courts are not constrained to the four comers ofa search warrant in assessing its validity and may consider
 the "totality of the information presented to the magistrate." United States v. Legg, 18 F.3d 240, 244 n.l (4th Cir.
 1994). Without first determining whether the absence firom the affidavit of a declaration that Defendant lived at the
 address to be searched invalidates the search warrant, the Court believes that the good faith exception applies because
 Lt. Cobb knew and had verified that Defendant lived at the home ultimately searched on Little Texas Road, and
 nothing suggests that his omission was done in bad faith, but rather appears to be an unfortunate oversight. ECF No.
 51 at 61;See United States v. Campbell,2016 U.S.Dist. LEXIS at *7,13-15(finding the good faith exception applied
  where the affidavit for a search warrant that "on its face ... offers scant evidence that [defendant] lived at the home"
 and did not explicitly identify "the location as [defendant's] home or otherwise connect the home with [defendant's
 alleged criminal activity] because it was "reasonable to believe that the items to be seized will be found in the place
 to be searched.").


                                                            22
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 23 of 40 PageID# 648




 the warrant, the search of them was lawfiil in order to determine ownership, and, in any event.

 Defendant lacks standing to assert any privacy interest in the devices.

        1. The Electronic Devices Were Not Seized Outside the Scope ofthe Search Warrant

        Defendant argues that the seizure of the Iomega hard drive. Transcend flash drive, and

 Pavilion computer was outside the scope of the search warrant and invalid because the Sheriffs

 Office was constrained to seize only electronic items that were on Clarke's list ofstolen items, and

 no thumb or hard drives appear on that list. EOF No. 16 at 10-11. Defendant concludes that,

 because the Sheriffs Office seized these items based only on the belief they were stolen, and not

 because they were on Clarke's list ofstolen items,they thereby exceeded the scope ofthe warrant.

 ECF No. 33 at 12. In response, the Government contends that the Sheriffs Office did not seize

 specific items not reported by Clarke to be stolen until after the second search warrant was

 obtained, ECF No. 19 at 12-13, and attach. 3 at 6. Defendant did not respond to this contention

 or make any argument that the Sheriffs Office exceeded the scope of the second search warrant.

 See generally ECF Nos. 16, 33. The Government relies heavily on and analogizes Anglin v.

 Director, Patuxen Institution, 439 F.2d 1342(4th Cir. 1971), to the instant case, and discusses at

 length the "eerily similar" facts between them. ECF No. 19 at 13. The Government argues that

 the warrant supports the seizure of known stolen items unrelated to the Clarke burglary, but even

 ifthis evidence were outside the warrant,the Sheriffs Office could still lawfully seize all suspected

 contraband or stolen property under the plain view doctrine. Id. at 15.

        The Court has addressed in Section III.A supra the breadth, limits, and validity of the

 search warrant and need not address that again here. The Iomega hard drive. Transcend thumb

 drive, and Pavilion computer all fall squarely within the search warrant's category of"televisions


                                                  23
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 24 of 40 PageID# 649




 and other electronic devices" language of the first and/or second search warrant.'^ However, Lt.

 Cobb testified that these items were not seized in connection with a specific identifiable burglary,

 but instead were seized because "[s]o many items were identified [as belonging to someone else]"

 that the Sheriffs Office began "operating under the assumption that...[where] an item ... fit

 the profile [of being newer or of nicer quality]... it could have been stolen." ECF No. 51 at 134;

 see also ECF No.51 at 95-96("Everything that appeared to be ofa newer, nicer item,quality item,

 anything that wasn't broken or damaged ... belonged to some other individuals that had reported

 those items as stolen ... and we realized more likely than not these other items [not immediately

 identified] were going to be identified as belonging to somebody else at some point... we just

 didn't know who at that time"). Lt. Cobb testified that while a flash drive was reported stolen by

 one of the burglary victims, law enforcement was never able to tie the flash drive, hard drive, or

 computer at issue to any specific burglary or theft victim. Id. at 51, 53, 137. These items have

 never been connected to a particular victim or burglary, and thus it is not clear whether they were,

 in fact, stolen property. Id.

          Defendant and the Government dispute the appropriateness of the Sheriffs Office's

 presumption that"[e]verything...ofa newer,nicer item,quality item,anything that wasn't broken
 or damaged...belonged to some other individual...and [like] items[not immediately identified]
 were going to be identified as belonging to somebody else." Id. at 95-96. Defendant argues that,
 if law enforcement is to presume anything about who owns an item, they should presume

 everything in a defendant's home is that individual's property. Id. at 153. The Government

 concedes that this would be the typical default position oflaw enforcement, but argues that this is


    As stated in Section II, the first and second search warrants were substantially similar with only a few identifiable
  differences. See ECF No. 51 at 98-101.
                                                           24
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 25 of 40 PageID# 650




 not a typical case; given the circumstances, including the rash of similar burglaries and the sheer

 volume ofstolen goods recovered, the Sheriffs Office appropriately assumed every "newer, nicer

 item, quality item" in Defendant's home was stolen. Id. at 95,162.

        Anglin v. Director, Patuxen Institution,439 F.2d 1342,relied on the Government,supports

 the Govemmenfs position. ECF No. 19 at 13-15. tn Anglin, Baltimore police"began surveillance

 of the Anglin residence, a house trailer, because [Morris Anglin] was known to them as a

 professional burglar and was then suspected of burgling the residence of Mr. and Mrs. Earnest

 Fox." 439 F.2d at 1343. The Baltimore police got a "search warrant describing generally, but

 with as much specificity as possible,[twenty-seven] items from the Fox break-in thought to be in

 the trailer." Id. at 1344. Upon execution of the warrant the defendant's wife, Mrs. Anglin, was

 presented with the warrant, read it, but not very carefully,.. . [and] assumed it authorized the

 seizure of all stolen property in the trailer which, other than furniture, appeared to be most of its

 contents." Id. "[R]eferring to the Fox burglary, the officers asked Mrs. Anglin to point out

 ^anything that she knew to be stolen * * * to simplify matters.'" Id. (alteration in original). "With

 Mrs. Anglin's help ... the police [seized] over 700 items of property thought to have been stolen

 in numerous burglaries." Id. at 1345. The Anglin Court stated that the search warrant permitted

 the police "to enter Anglin's trailer and to search for the [twenty-seven] items ofpersonal property

 particularly described in the warrant. Anglin may not properly complain of the search. He does

 complain ofthe seizure as a general seizure of property not particularly described in the warrant."

 Id. at 1346. The         Court reasoned:

        [T]he officers were authorized entry upon the premises by the search warrant they
        had obtained and were duty bound to carry out their search in a thorough manner
         until the items listed in the warrant were found. We think the limits ofthe warrant
         were not exceeded by the officers despite the quantitative magnitude ofthe seizure

                                                  25
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 26 of 40 PageID# 651




        as compared with the small number of items particularly described in the warrant.
        Anglin would have us read the search warrant as a constitutional strait jacket: that
        only those items particularly described in it may be seized without regard to the
        facts and circumstances of the particular case.

 Id. Most pertinent to the instant case, the Anglin Court states:

        By virtue ofthe lawful warrant in their possession,the officers searching the Anglin
        trailer had a "right to be in the position" to observe the entire contents ofthe trailer.
        Those items seized were discovered in the course ofa lawful search. The testimony
        of Sergeant Donovan indicates that, in fact, many of the items were ... in plain
        view .... Once the privacy of the dwelling has been lawfully invaded, it is
        senseless to require police to obtain an additional warrant to seize items they have
        discovered in the process of a lawful search. "There is no war between the
        Constitution and common sense." Mapp v. OhiOy 367 U.S.643,657,81 S. Ct. 1684,
        1693,6 L. Ed. 2d 1081 (1961). To so hold would again tempt the police to proceed
        without a warrant.... If the search has not extended beyond the scope of the
        warrant and the officers chance upon items which they would have had probable
        cause to seize ..., we think it serves the Fourth Amendment well to allow the
        seizure of those items for use as evidence at trial. See, United States v. Eagleston,
        417 F.2d 11 (10th Cir. 1969); United States v. Teller,412 F.2d 374(7th Cir. 1969).

 Id. at 1347-48. The Anglin Court incorporated the rationale of the Court of Special Appeals of

 Maryland in an earlier holding about the reasonableness ofthe enlarged seizure:

        ["]The articles seized were of the same nature and substance as those described in
        the warrant. With this knowledge and confronted with the great array of
        merchandise, literally enough to stock a store, we do not feel that justice requires
        the police officers to close their minds and eyes. We think there was more than
         reasonable cause for them to believe the property was stolen. Appellant maintains
         that he could have been a watch salesman or clothing salesman or that there are
         other logical explanations to account for the property other than it was stolen. We
         think this incredible under the circumstances as did the trial court.["]

 Id. at 1349 {qpoXmg Anglin v. State, 1 Md. App. 85, 91, 227 A.2d 364, 367 (1967)). Defendant

 did not contest the applicability of Anglin or draw any distinctions between it and the instant

 circumstance. See generally ECF Nos. 16,33.

         Given that the facts of Anglin are consistent with the instant case and the rationale of the

 Anglin Court persuasive, the undersigned must conclude that the Imogen hard drive. Transcend
                                                   26
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 27 of 40 PageID# 652




 thumb drive, and Pavilion computer were not seized outside the scope of the search warrant.

         2. The Search ofthe Electronic Devices to Determine Ownership Thereof Was Lawful

         Defendant contends that the Sheriffs Office conducted a warrantless search ofDefendant's

 electronic devices and no exception to the warrant requirement applies. ECF Nos. 16 at 12-15 and

 33 at 12-15. The Government concedes that Lt. Cobb's search of the hard drive and flash drive

 was warrantless, but argues that, given the sheer volume ofstolen property located at the residence,

 he was justified in reviewing these devices to determine their rightfiil owner. ECF No. 19 at 18-

 20.


         Under the rationale of Riley v. California, 134 S. Ct. 2473, 2485 (2014)(holding that

 "officers must generally secure a warrant before conducting...a search" of"data on cell phones")

 and related cases, a defendant does have a reasonable expectation of privacy in his personal

 computer, and this is a privacy right that society is prepared to recognize. See United States v.

 Darby, 190 F. Supp. 3d 520, 529, 537 n.8 (E.D. Va. 2016)(citing Riley, 134 S. Ct. at 2485 and

 Guest V. Leis, 255 F.3d 325, 333(6th Cir. 2001)); see also United States v. Shah,2015 U.S. Dist.

 LEXIS 826, at *43-45 (E.D.N.C. Jan. 6, 2015)(inferring in its explanation of the search warrant

 requirements for electronic storage devices under Fed. R. Crim. P. Rule 41(e)(2)(B) that there is
 an expectation of privacy in such devices giving rise to the need for a warrant of the electronic

 data therein). Under this premise,the Court is satisfied that a defendant generally has a reasonable

 expectation of privacy in the stored information on his personal electronics, including hard drives



   Lt. Cobb testified at the hearing that the Pavilion computer was seized under the first search warrant but never
 accessed by the Sheriff's Office. ECF No.51 at 119-20. The Pavilion computer instead was only searched pursuant
 to a federal search warrant, ECF No. 16, attach. 7. Defendant did not contest this fact. Consequently, the Court's
 analysis is limited to whether an exception exists to excuse the warrantless search of the Iomega hard drive and
 Transcend flash drive.
                                                        27
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 28 of 40 PageID# 653




 and flash drives.


        As the Government observes, the instant case presents a unique set of circumstances not

 usually associated with search warrants of electronic devices. ECF No. 19 at 18. Further, the

 Government does not argue that an exception to the warrant requirement exists, but rather contends

 that Lt. Cobb reasonably, even if wrongfully, believed his exploration of these items was outside

 the scope of Fourth Amendment entirely. Id. The Government argues that in looking at the

 electronic content, Lt. Cobb reasonably believed that the hard drive and flash drive were stolen,

 and therefore he was reasonable in concluding Defendant had no expectation of privacy in these

 items that would give rise to the need for a warrant. Id. at 18-19. The Court finds this argument

 persuasive.

        The Fourth Amendment protects the "right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures." U.S. Const, amend. IV.

 However, the Fourth Amendment guarantees "no such search will occur that is ^unreasonable.'"

 Illinois V. Rodriguez, 497 U.S. 177, 183 (1990)(holding evidence not be suppressed where an

 officer entered defendant's home with the consent of a third party he reasonably believed had

 apparent authority to consent to a search but did not have actual authority to do so).

 "'[R]easonableness"... does not demand that the government be factually correct in its assessment

 that that is what a search will produce. Warrants need only be supported by "probable cause,"

 which demands no more than a proper "assessment of the probabilities in particular factual

 contexts.'" Id. at 184 (quoting Gates, 462 U.S. at 232). The undersigned concluded in Section

 III.B.1 supra, that the Sheriffs Office did not act unreasonably, given the unique circumstances,

 to assume that everything "newer, nicer item, quality item" in Defendant's home was stolen


                                                28
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 29 of 40 PageID# 654




 consistent with the rational articulated by Anglin. See generally Anglin, 439 F.2d 1342. This

 rationale logically extends to whether the Sheriffs Office reasonably believed the Imogen hard

 drive and Transcend thumb drive were stolen. A defendant has no expectation of privacy in the

 contents ofstolen electronics in his possession. See United States v. Caymen,404 F.3d 1196,1120

 (9th Cir. 2005); United States v. Lyons,992 F.2d 1029, 1031-32(10th Cir. 1993). Even now,over

 four years later, it is unclear whether the Sheriffs Office was "actually correct" in its belief that

 these items were stolen.        Rodriguez, 497 U.S. at 184. Therefore, the Court FINDS that, while

 no exception to the warrant requirement exists in this case, the Sheriffs Office was reasonable in

 its belief that the Imogen hard drive and Transcend flash drive were stolen, and therefore their

 review of its contents to determine the ownership thereof was reasonable and therefore not in

 violation of the Fourth Amendment. U.S. Const, amend. IV (noting again that the Fourth

 Amendment only protects "against unreasonable searches and seizures")(emphasis added).

         3. Defendant Lacks Standing to Challenge the Search ofthe Electronic Devices

         The Government argues that Defendant lacks standing to challenge the search and

 admissibility of the contents of the Iomega hard drive. Transcend flash drive, and Pavilion

 computer because Defendant cannot demonstrate any of the subject devices belonged to him.'^
 BCF No. 19 at 15. Defendant did not respond to the Government's standing challenge in any of

 his briefs in support of Defendant's First Motion to Suppress. See BCF Nos. 16, 33;see also BCF

 No.37 at 1 ("the[Djefendant has had two opportunities to formally address this issue in a reply to




 ''' This is because Defendant has not made a factual showing of his interest in these electronic devices nor has any
 victim of burglary or larceny come forward to claim them. ECF No. 51 at 51,53,137.
     The Government specifically challenges Defendant's privacy interest in the electronic devices only and does not
 challenge Defendant's privacy interest in the Notebooks, ECF No. 16, attach. 6. See ECF Nos. 19 at 15-18 and 37 at
 1-2.
                                                         29
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 30 of 40 PageID# 655




 the Government's original response or in the Supplemental Motion, but failed to do so.").

        "The proponent of a motion to suppress has the burden of establishing that his own Fourth

 Amendment rights were violated by the challenged search or seizure." Rakas v. Illinois, 439 U.S.

 128, at 130 n.l (1978); accord United States v. Dickerson,655 F.2d 559, 561 (4th Cir. 1981). A

 criminal defendant "does not have standing to contest the search of a third party unless he can

 show he had a reasonable expectation of privacy in the area searched or the property seized."

 United States v. Al-Talib, 55 F.3d 923, 930 (4th Cir. 1995)(citing United States v. Payner, 447

 U.S. 727, 731 (1980); Rakas,439 U.S. at 133-34. "The privacy interest that must be established

 to support standing is an interest in the area searched, not an interest in the items found." United

 States V. Manbeck, 744 F.2d 360, 374(4th Cir. 1984)(citing Rowlings v. Kentucky, 448 U.S. 98,

 104-06(1980); United Sates v. Salvucci,448 U.S. 83,91-93(1980); United States v. Ramapuram,

 632 F.2d 1149,1154(4th Cir. 1980), cert, denied, 450 U.S. 1030(1981)).

        To evaluate a defendant's reasonable expectation of privacy in an item of property, courts

 consider "whether that person claims an ownership or possessory interest in the property." United

 States V. Rusher,966 F.2d 868,875(4th Cir. 1992)(citing Rowlings,448 U.S. at 105-106(1980)).

 "A person who is aggrieved by an illegal search and seizure only through the introduction of

 damaging evidence secured by a search of a third person's premises or property has not had any

 of his Fourth Amendment rights infringed." Id. (citing Alderman v. United States, 394 U.S. 165,

 174(1969)). Where a person exerts dominion and control over another's property they may retain

 a privacy interest consistent with his rightful possession or control ofthat property. See Id.; United

 States V. Avagyan, No. 3:15crl55, 164 F. Supp. 3d 864, 879 (E.D. Va. 2016); United States v,

 Austin, 2018 U.S. Dist. LEXIS 104556, at *7 (D.S.C. June 22, 2018). However, one who is


                                                  30
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 31 of 40 PageID# 656




 "unlawfully in possession of[another's property] has no right to object to its search" and lacks

 standing to challenge the search of the property to the extent their possession of the property is

 unlawful. Dickerson, 655 F.2d at 561. Ultimately, "the law requires that the court determine

 whether the defendant at the time ofthe search had a reasonable expectation ofprivacy that society

 is prepared to recognize as legitimate." Austin, 2018 U.S. Dist. LEXIS 104556 at *8.

        At the hearing,Defendant argued that the Government was required to show that Defendant

 did not have a privacy interest in the seized items in order to demonstrate a lack of standing. BCF

 No. 51 at 151-52. However, it is Defendant's burden to show that he has a Constitutionally

 protected interest after he is put on notice ofa standing challenge. See United States v. Castellanos,

 716 F.3d 828, 833 n.4 (4th Cir. 2013)(Finding that because defendant was put on notice of a

 standing challenge by the govemment's brief, the defendant bore the burden of proof to establish

 he had standing to seek the suppression of evidence and failed to carry that burden because he did

 not put on any evidence of his privacy interest or respond to the govemment's legal arguments).

 Despite not addressing this issue in his briefs at the hearing Defendant did contend that he had

 standing to assert a privacy interest, but claimed that to assert an ownership or possessory interest

 in the property (as required by Rawlings, 448 U.S. 98, and Rusher, 966 F.2d 868), would force

 him into an untenable dilemma. BCF No. 51 at 153-55. Specifically, Defendant argued that the

 only means Defendant could assert an ownership interest in the electronic devices, and thus

 establish standing, would be to take the stand, thereby potentially incriminating himself in

 violation of his Fifth Amendment rights. Id. at 154-55. However, this argument is misguided, as

 courts have recognized and resolved this conundmm. See Dickerson, 655 F.2d at 562. To the

 extent that evidence extemal to a defendant does not exist,"when a defendant testifies in support


                                                  31
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 32 of 40 PageID# 657




 ofa motion to suppress evidence on Fourth Amendment grounds, his testimony may not thereafter

 be admitted against him at trial on issues of guilt unless he makes no objection." Id. (internal

 quotations omitted)(quoting Simmons v. United States^ 390 U.S 377,394(1968)).

        While Defendant has repeatedly made conclusory statements that he has a Fourth

 Amendment privacy interest in the electronics at issue. Defendant has failed to put forth any

 evidence in support of that legal conclusion. ECF Nos. 16, 33,51 at 146(responding "no" when

 the Court asked if Defendant had any evidence to present at the suppression hearing). Therefore,

 Defendant has failed to carry his burden and establish standing, since standing was contested by

 the Government. See Castellanos,716 F.3d at 833 and 833 n.4(holding that the defendant"failed

 to demonstrate by a preponderance of the evidence that, at the time of the search, the evidence

 showed that he had a legitimate expectation of privacy" because the defendant"made no effort to

 prove his standing" at the suppression hearing or "rebut the government's argument that he had

 none."). Because Defendant has failed to carry his burden to prove that he had a legitimate

 expectation of privacy in the evidence in question,the Court FINDS that Defendant does not have

 standing to challenge the search and seizure of the Iomega hard drive. Transcend flash drive, or

 Pavilion computer.

 C. The Search and Seizure of the Notebooks Violated Defendant's Constitutional Rights Under
 the Fourth Amendment

        Defendant contends that the SherifPs Office recovered and searched "multiple spiral-

 boimd notebooks, legal pads, and other papers" which was beyond the scope of the warrant, and

 which contained purportedly incriminating information related to Defendant's instant charges.

 ECF No. 16 at 19 and attach. 6. Defendant argues that the Notebooks did not specifically pertain

 to the Clarke burglary, that neither the first or second search warrant authorized the search or

                                                32
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 33 of 40 PageID# 658




 seizure ofthe Notebooks, and that the Sheriffs Office lacked probable cause to search those items

 because evidence sought pursuant to the search warrant—^items related to the Clarke burglary—

 could not possibly be found within the Notebooks. Id. In his briefDefendant relied on the rationale

 of United States v. Jaimez, 15 F. Supp. 3d 1338(N.D. Ga. 2013), which held that six notebooks

 seized in a consent search for drugs and weapons were outside the scope of defendant's consent,

 and the plain view doctrine did not apply. Lt. Cobb testified that he believed his search of the

 Notebooks was properly within the warrant under"any and all evidence oflarceny and burglary."

 As stated in Section m.A. supra^ the language "evidence of larceny and burglary" is permissible

 because it is informed by the categories ofitems listed in the warrant. See Dickerson, 166 F.3d at

 696. A search for evidence of larceny or burglary that is not subsumed within the warrant's

 categories falls outside the scope ofthe warrant. Id.

        The Government contended in its brief that Notebooks fit within the "household goods"

 category ofthe search warrant, and since the search and seizure ofthese items was consistent with

 the conclusion ofthe Sheriffs Office that nearly everything in Defendant's home was stolen, their

 review ofits contents was appropriate. ECF No. 19 at 23-24. As a result, the Government argues,

 once the Sheriffs Office saw the notebook page at issue, which indicated potential evidence of

 child exploitation, they were justified in seizing this evidence. Id. at 24. However, while this

 theory may justify a seizure of the Notebooks it does notjustify Lt. Cobb's exploration into their

 contents. At the hearing, the Government provided a further explanation as to why the search of

 the notebook was justified: Lt. Cobb was justified in going through the Notebooks to search

 between the pages for cash, which, as an item stolen during the aforementioned burglaries, could

 have been secreted between the pages. ECF No. 51 at 167("1 would submit to the Court that it's


                                                 33
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 34 of 40 PageID# 659




 completely proper to find, if you're looking for things ofthat nature, to go through a notebook and

 look for things...[like cash]it would be very easy to slip cash in a notebook. So ifthey're looking

 for cash — and that was one ofthe things that was authorized under the warrant ~ then I don't think

 there would be any problem at all for them to page through the pages of a notebook to see if any

 cash had been stashed in there."). However, upon recall to the stand to address the search and

 seizure of the Notebooks, Lt. Cobb specifically disavowed this explanation of why he searched

 through the contents of the Notebooks. Lt. Cobb testified that he noticed one "notebook in

 particular had something on the front or the top page, and [he] just began to look through the

 notebooks." Id. at 170. Lt. Cobb testified that he could not recall what he saw on the top or front

 page ofthe Notebooks that prompted his review ofthe contents,but explicitly stated that his motive

 for looking through them was"specifically[to find]incriminating writings." Id. at 169-71. Thus,

 because Lt. Cobb was not searching in hopes offinding evidence identified in the categories ofthe

 warrant, his search ofthe Notebooks' contents falls outside the warrant's authorization.

         Here, Lt. Cobb did not contend that he believed the Notebooks to be stolen and reviewed

 the Notebooks' contents because he was trying to determine their owner, as he did with the

 electronic devices, but instead states that that he did so to look for incriminating written evidence.

 The warrant authorized by the magistrate entitled the Government to search and seized categories

 ofevidence related to the crimes of burglary and larceny, however, this is modified and limited by

 specific categories ofitems. While the Notebooks may have been stolen in a burglary, a search of

 their content is no less protected than the search of the contents of the computer or electronic



   After Lt. Cobb's testimony, the Government retracted its presumption that Lt. Cobb was looking for money in the
 Notebooks. Id. at 171 ("[M]y speculation was wrong; that Detective Cobb was not looking for stuffthat could be in
 [the Notebooks].").
                                                        34
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 35 of 40 PageID# 660




 storage device found in Defendant's home, in that Notebooks may contain the same type of

 personal data, only in written, not digital, format. The Court has previously found that search of

 the electronic devices was lawful absent a search warrant because,as an item that fit the description

 of the stolen property, determining its possible ownership by reviewing its contents was not

 unreasonable. That earlier analysis applies with equal force here. With respect to the Notebooks,

 however, the Government has not contended that Lt. Cobb's warrantless search of the contents is

 saved because his search was reasonable and meant to determine ownership. Instead, Lt. Cobb

 admitted he reviewed the contents in order to find incriminating evidence. The Fourth Amendment

 does not countenance such fishing expeditions absent a warrant. See Acevedo, 500 U.S. at 580

 (noting that searches absent a warrant are per se unreasonable). Because the search of the

 Notebooks' contents was conducted outside the scope of the search warrants for Defendant's

 home, a second search warrant—^as is the case with the electronics—^was required to search the

 contents. Therefore,in order for Notebook evidence to be admissible the Government must show

 some exception to the warrant requirement applies.

        Notably, with respect to the electronic devices, the Court found that the Defendant did not

 have standing to challenge the search, because once the Government put in issue the question of

 standing, it was Defendant's burden to establish an ownership or possessory interest. See

 Castellanos,716 F.3d at 833 n.4. By contrast,the Government here did not challenge Defendant's

 standing to assert a privacy interest in the Notebooks; consequently, it was not necessary for him

 to assert such ownership or possessory interest in the Notebooks, and it became incumbent upon

 the Government to demonstrate why its search was lawfully within the scope of the warrant, or

 otherwise subject to some exception, such as good faith or plain view. See Steagald v. United


                                                  35
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 36 of 40 PageID# 661




 States, 451 U.S. 204,209(1981); United States v. Williams, 1995 U.S. App. LEXIS 21649, at *6

 n.2(Aug. 10,1995). However,neither good faith nor plain view saves the Government here.

        As discussed in Section III.A supra, for the good faith exception to apply, law

 enforcement's reliance on a later-invalid warrant must have been objectively reasonable. Leon,

 468 U.S. at 992;Doyle,650 F.3d at 467. As a threshold matter, the warrant in the instant case has

 not been invalidated,therefore, the good faith exception does not squarely apply so as to save any

 conduct by Lt. Cobb that may violate the Fourth Amendment. The Fourth Amendment specifically

 protects the "right of the people to be secure in their persons, houses,papers, and effects against

 unreasonable searches and seizures." U.S. Const, amend.IV (emphasis added). Here,the warrant

 admittedly authorized the seizure of"household goods." However,Lt. Cobb's motivation was not

 to find anything specified in the warrant. Rather, Lt. Cobb admits to searching for wntten evidence

 of criminal activity. Lt. Cobb did not testify that he had probable cause to believe such evidence

 existed within the Notebooks, and the crime of larceny or burglary is not ordinarily the type of

 crime for which written evidence is often located in such a place,so that a reasonable officer would

 believe this kind ofdocumentary evidence would be foimd there. Thus, Lt. Cobb's reliance on the

 warrant to read through the Notebooks in search of incriminating writings was not objectively

 reasonable, and clearly did not authorize the type ofsearch Lt. Cobb conducted here.

        Defendant argues that the plain view doctrine does not apply to the Notebooks because the

 "incriminating nature" of a notebook is not "immediately apparent." ECF No. 16 at 20. For the

 plain view doctrine to apply, the Government must show that:(1) the officer was lawfully in a

 place fi*om which the object could be viewed;(2) the officer had a lawful right of access to the

 seized items; and (3) the incriminating character of the items was immediately apparent. See


                                                 36
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 37 of 40 PageID# 662




 United States v. Davis,690 F.3d 226, 233 (internal quotations omitted)(quoting United States v.

 Jackson, 131 F.3d 1105, 1109 (4th Cir. 1997)). Defendant contends the plain view doctrine is

 inapplicable because the incriminating nature ofa notebook is not readily apparent on its own and
 absent some additional probable cause. ECF No. 33 at 22. Because Defendant appears to only

 contest the third prong ofthe plain view doctrine, the Court shall address only this prong.

        At the hearing Lt. Cobb testified that he noticed one "notebook in particular had something

 on the front or the top page, and [he]just began to look through the notebooks," ECF No. 51 at

 170,and further testified that he could not recall what information he saw on the top or front page

 of the Notebooks that prompted his review of the contents. Id. at 169-71. Counsel for the
 Government concurred, stating that he could submit a supplemental exhibit to evidence what Lt.

 Cobb saw on the front or top page that prompted his exploration ofthe Notebooks. Id. dX\l\. To

 date, no such supplement has been provided nor is there any indication that such a supplement is

 forthcoming. The burden is on the Government to show that the plain view doctrine is satisfied.

 Davis,690 F.3d at 233. The Government has failed to provide evidence, as Defendant notes, that

 the Notebooks had any immediately apparent incriminating character. Absent the support of

 evidence, the Court cannot speculate as to what Lt. Cobb saw or did not see that prompted his

 exploration ofthe contents ofthe Notebooks. Thus,the Government has failed to satisfy its burden

 under the third prong ofthe plain view doctrine.

  D. Onlv the Evidence Obtained from the Search of the Notebook Should Be Excluded Under the
     Fruit ofthe Poisonous Tree Doctrine

         When evidence is discovered as a result of a Fourth Amendment violation it is generally

 subject to suppression as the fhiit of that violation. Andrews, 577 F.3d at 235. However, not all
 evidence discovered as a result of a Fourth Amendment violation is inadmissible at trial as "fhiit

                                                 37
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 38 of 40 PageID# 663




 of the poisonous tree;" rather evidence obtained from an illegal search may be admissible

 depending on "whether, granting establishment ofthe primary illegality of the evidence to which

 the instant objection is made has been come at by exploitation ofthat illegality, or instead by means

 sufficiently distinguishable to be purged of that primary taint." fVong Sun, 371 U.S. at 488

 (internal citations omitted). Thus,when there is sufficient attenuation between the unlawful search

 and the acquired evidence, that evidence may still be admissible to the extent is has been purged

 of the taint of the unlawful search. Courts consider several factors in determining attenuation,

 including:(1)the amount of time between the illegal action and the acquisition of the evidence;

 (2)the presence ofthe intervening circumstances; and(3)the purpose and flagrancy ofthe official

 misconduct. Brown v. Illinois, 422 U.S. 590,603-04(1975).

         The undersigned has determined that only the evidence derived from the search of the

 Notebooks constitutes evidence seized in violation of Defendant's constitutional rights under the

 Fourth Amendment. The Government has not argued that any of the aforementioned exceptions

 to the fruit ofthe poisonous tree doctrine apply, and the undersigned FINDS that they do not. At

 the same time,suppression ofthe notebook page does not require exclusion ofany other evidence.

 United States v. Robinson, 275 F.3d 371, 381 (4th Cir. 2001)(holding that when some items not

 identified in a warrant are improperly seized, suppression of items validly seized is generally not

 necessary).    Accordingly, the undersigned RECOMMENDS the evidence seized by the

 Government in their search ofthe Notebooks be suppressed and excluded from evidence.

                                        IV. CONCLUSION


         The undersigned FINDS as follows:




                                                  38
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 39 of 40 PageID# 664




        (1) The search warrant authorizing the Sheriffs Office to search Defendant's home was

 not overbroad or insufficiently particularized;

        (2) The search and seizure of the electronic devices, specifically the Iomega hard drive.
 Transcend flash drive, and Pavilion computer, were lawfully within the scope ofthe warrant;

        (3) Defendant lacks standing to challenge the search of the content of the electronic
 devices;

        (4) The search and seizure of the Notebooks violated Defendant's constitutional rights
 under the Fourth Amendment; and

        (5) The evidence seized as a result of the search of the Notebooks should be suppressed
 pursuant to fruit ofthe poisonous tree doctrine.

                                    V. RECOMMENDATION

         For the reasons stated herein, the undersigned RECOMMENDS that Defendant's Motion

 to Suppress, EOF No. 16, be GRANTED to the extent that evidence seized from the Notebooks
 should be suppressed and excluded from evidence, and DENIED in all other respects.

                                   VL REVIEW PROCEDURE


         By receiving a copy ofthis Report and Recommendation,the parties are notified that:

         1. Any party may serve on the other party and file with the Clerk of this Court specific

 written objections to the above findings and recommendations within fourteen days from the date

 this Report and Recommendation is mailed to the objecting party, see 28 U.S.C. § 636(b)(1). A

 party may respond to another party's specific written objections within fourteen days after being

 served with a copy thereof. Id.




                                                    39
Case 2:18-cr-00058-AWA-LRL Document 57 Filed 12/10/18 Page 40 of 40 PageID# 665




        2. The United States District Judge shall make a de novo determination of those portions

 ofthis Report and Recommendation or specified findings or recommendations to which objection

 is made. The parties are further notified that failure to file timely specific written objections to the

 above findings and recommendations will result in a waiver ofthe right to appeal from ajudgment

 ofthis Court based on such findings and recommendations. Thomas v. Arn,474 U.S. 140(1985);

 Carr v. Hutto, 737 F.2d 433 (4th Cir. 1984), cert, denied,474 U.S. 1019(1985); United States v.

 Schronce,111 F.2d 91 (4th Cir. 1984), cert, denied, 461 U.S. 1208(1984).

         The Clerk is DIRECTED to forward a copy of this Report and Recommendation to

 counsel ofrecord for the parties.




                                                                   Lawrence R. Leoijdrd
                                                               United States Magistrate Judge

 Norfolk, Virginia
 December 10,2018




                                                   40
